PER CURIAM.
Anthony M. Bailey appeals the summary denial of his motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Although we affirm Bailey’s sentences, we remand for entry of a new probation order that correctly reflects the orally pronounced sentences.
*223Bailey originally pled no contest to three financial crimes, including two first-degree felonies and one third-degree felony. As to the more serious crimes, the trial court imposed concurrent sentences of ninety months in prison followed by sixty months of probation. Based upon a stipulation by the parties, Bailey’s sentence on the third crime was later pronounced as a sixty-month probationary sentence to be served concurrently with the probationary portion of the sentences imposed on the first two counts. However, the “Corrected Order of Probation” entered to effectuate the stipulation incorrectly indicates that: (1) the ninety-month prison sentences imposed on the first two counts were “withheld” in favor of probation; (2) Bailey is to be incarcerated during a portion of his probationary sentence, as a condition of probation; and (3) the probationary sentence on the third count was to be served concurrently with any active sentence (as opposed to concurrently with the probationary portion of the sentences imposed on the first two counts). Accordingly, we remand with instructions that the trial court enter a new Corrected Order of Probation that accurately reflects the orally pronounced sentences.
AFFIRMED; REMANDED WITH INSTRUCTIONS.
LAWSON, C.J., TORPY and EVANDER, JJ., concur.